          Case 1:21-cr-00461-RCL Document 1 Filed 07/11/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                              CRIMINAL NO.

              v.                                       VIOLATIONS:
                                                       18 U.S.C. §§ 111(a)(1) and (b)
 DEVLYN THOMPSON                                       (Assaulting, Resisting, or Impeding
                                                       Certain Officers Using a Dangerous
                    Defendant.                         Weapon)

                        CRIMINAL INFORMATION- COUNT ONE

The United States Attorney charges that:

                                           COUNT ONE

       On or about January 6, 2021, within the District of Columbia, DEVLYN THOMPSON,

using a deadly and dangerous weapon, that is, a baton, did forcibly assault, resist, oppose, impede,

intimidate, and interfere with, an officer and employee of the United States, and of any branch of

the United States Government (including any member of the uniformed services), and any person

assisting such an officer and employee, that is, Sergeant W.B., an officer from the Metropolitan

Police Department, while such officer or employee was engaged in or on account of the

performance of official duties, and where the acts in violation of this section involve physical

contact with the victim and the intent to commit another felony.

       (Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon, in
       violation of Title 18, United States Code, Sections 111(a)(1) and (b))
Case 1:21-cr-00461-RCL Document 1 Filed 07/11/21 Page 2 of 2



                                 Respectfully submitted,


                                 CHANNING D. PHILLIPS
                                 Acting United States Attorney
                                 D.C. Bar No. 415793

                           By:
                                 Tejpal S. Chawla
                                 Assistant United States Attorney
                                 National Security Section
                                 United States Attorney’s Office
                                 555 4th Street, N.W., 11th Floor
                                 Washington, D.C. 20530




                             2
